UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4862


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GENA C. RANDOLPH,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:17-cr-00302-RMG-1)


Submitted: June 28, 2019                                          Decided: July 5, 2019


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Sirianni, Jr., BROWNSTONE, P.A., Winter Park, Florida, for Appellant.
Sherri A. Lydon, United States Attorney, Columbia, South Carolina, Marshall Austin,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gena C. Randolph was convicted by a federal jury of one count of health care

fraud, one count of aggravated identity theft and three counts of making false statements

related to a health care matter. She was sentenced to a term of 111 months in prison. On

appeal, Randolph challenges the district court’s denial of her Fed. R. Crim. P. 29 motion

for judgment of acquittal. We affirm.

      We review de novo a district court’s denial of a motion for judgment of acquittal.

United States v. Zelaya, 908 F.3d 920, 925 (4th Cir. 2018), cert. denied, 139 S. Ct. 855

(2019). We will sustain the jury’s verdict if, viewing the evidence in the light most

favorable to the government, substantial evidence supports the verdict. United States v.

Burfoot, 899 F.3d 326, 334 (4th Cir. 2018). “Substantial evidence is evidence that a

reasonable finder of fact could accept as adequate and sufficient to support a conclusion

of a defendant’s guilt beyond a reasonable doubt.” United States v. Edlind, 887 F.3d 166,

172 (4th Cir.) (internal quotation marks omitted), cert. denied, 139 U.S. 203 (2018). In

conducting this inquiry, “we are not entitled to assess witness credibility, and we assume

that the jury resolved any conflicting evidence in the prosecution’s favor.”       United

States v. Savage, 885 F.3d 212, 219 (4th Cir.) (internal quotation marks omitted), cert.

denied, 139 S. Ct. 238 (2018). A defendant raising a sufficiency challenge faces a

“heavy burden,” as reversal is “confined to cases where the prosecution’s failure is

clear.” United States v. Palomino-Coronado, 805 F.3d 127, 130 (4th Cir. 2015) (internal

quotation marks omitted).



                                            2
      Randolph contends that the court erred in denying her Rule 29 motion because the

government presented insufficient evidence that Randolph acted with specific intent to

commit the charged offenses. Intent to defraud “may be inferred from the totality of the

circumstances and need not be proven by direct evidence.” United States v. Godwin, 272

F.3d 659, 666 (4th Cir. 2001) (internal quotation marks omitted). In particular, “[i]ntent

can be inferred from efforts to conceal the unlawful activity, from misrepresentations,

from proof of knowledge, and from profits.” United States v. Davis, 490 F.3d 541, 549

(6th Cir. 2007) (internal quotation marks omitted).

      After viewing the evidence in the light most favorable to the government, we find

that the evidence was sufficient for the jury to infer Randolph’s intent to defraud based

on her conduct.     The evidence showed that Randolph used several methods for

concealing her involvement in the billing submissions to Medicare and Medicaid. She

also concealed her ownership by submitting fraudulent Disclosure of Ownership forms,

submitted claims for reimbursement under former employees’ names without their

knowledge and submitted claims for services that were not provided.

      Randolph also asserts that her motion for judgment of acquittal should have been

granted based on the defense of entrapment by estoppel. As this claim was not raised

below, we review it for plain error. See United States v. Wallace, 515 F.3d 327, 331-32

(4th Cir. 2008). To demonstrate plain error, a defendant must show that (1) there was an

error; (2) the error was clear or obvious; and (3) the error affected her “substantial

rights.” United States v. Olano, 507 U.S. 725, 732-34 (1993). We do not correct plain



                                            3
error “unless it seriously affects the fairness, integrity, or public reputation of the

proceedings.” Wallace, 515 F.3d at 332.

      A criminal defendant may assert an entrapment by estoppel defense when the

government affirmatively assures her that certain conduct is lawful, the defendant

thereafter engages in the conduct in reasonable reliance on those assurances, and a

criminal prosecution based upon the conduct ensues. See Raley v. Ohio, 360 U.S. 423,

438-39 (1959). To be able to assert the defense, however, a defendant has to show more

than “vague or even contradictory” statements by the government; “[s]he must

demonstrate that there was ‘active misleading’ in the sense that the government actually

told h[er] that the proscribed conduct was permissible.” United States v. Aquino-Chacon,

109 F.3d 936, 939 (4th Cir. 1997). (internal citation omitted). After conducting our

review of the evidence, we conclude that Randolph has not established plain error in the

court’s failure to grant her Rule 29 motion based on entrapment by estoppel.

      We therefore affirm the district court’s judgment.        We dispense with oral

argument because `the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            4